Citation Nr: 1440209	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who has since retired from the Board; a transcript of the hearing is in the record.  In March 2012, the case was remanded for additional development.  In July 2014, the Veteran was informed that the VLJ who presided over his Travel Board hearing had retired, and was asked if he wanted another hearing before a VLJ who would decide his appeal; he responded that he did not.  The case has been assigned to the undersigned.

[The Veteran had also initiated an appeal of a denial of service connection for major depressive disorder.  An October 2012 rating decision granted this claim, and the matter is no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his right ear hearing loss was incurred in service due to his exposure to noise in the course of his duties as a tank crewman.  His DD Form 214 confirms his military occupational specialty (MOS) was tank crewman; based on his MOS it may reasonably be conceded that he was exposed to some degree of noise trauma in service.  

Postservice medical evidence reflects that the Veteran has a right ear hearing loss disability as defined by VA regulation; an April 2012 VA examination found right ear speech recognition to be 92 percent (which establishes the existence of a right ear hearing loss disability during the pendency of this claim).  See 38 C.F.R. 
§ 3.385; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].

The Veteran was afforded VA examinations in April 2012 and April 2013, but neither examination report is adequate for rating purposes, as neither included an opinion regarding the etiology of the right ear hearing loss.  Consequently, another examination to secure an adequate medical opinion regarding the likely etiology of the Veteran's right ear hearing loss is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)
 
Additionally, the record reflects that the Veteran receives ongoing VA treatment.  Updated records of VA treatment for right ear hearing loss may contain pertinent information, are constructively of record, and must be secured.

The case is REMANDED for the following action:

1. The AOJ should secure and associate with the record the complete records of all VA treatment the Veteran has received for hearing loss since September 2013.

The AOJ should ask the Veteran to provide an authorization for VA to obtain all outstanding records of any (and all) private evaluations or treatment he has received for his right ear hearing loss (including from Advantage Audiology and Hearing Aids).  The AOJ should then secure for the record copies of the complete clinical records of all such evaluations and treatment.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his right ear hearing loss disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  [The examiner should acknowledge that by virtue of the 92 percent speech discrimination score found on April 2012 VA audiological examination, the Veteran is established to have a right ear hearing loss disability. Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. What is the most likely etiology for the Veteran's right ear hearing loss?  Specifically, is it at least as likely as not (a 50 % or better probability) that his right ear hearing loss disability is related to his exposure to noise during his active duty service?  The examiner is specifically asked to comment regarding any threshold shift shown in service (i.e., from service entrance to separation).

b. If the response to (a) is no (the right ear hearing loss disability is not related to his service), please identify the non-service-related etiological factor for the right ear hearing loss considered more likely.  

c. The examiner is also asked to review the report of the May 2010 consultation from Advantage Audiology and Hearing Aids (which is associated with the record) and express (with rationale) agreement or disagreement with the opinion provided therein.  If possible, the examiner should also explain the discrepancies in the findings on the May 2010 audiometry and those on the more recent audiometry.  

Please include rationale for all opinions.  If a response cannot be given to any question posed, please explain why that is so.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

